Opinion by
Mr. Justice Cohen,
In this case, the Fire Chief of the City of Lancaster Bureau of Fire, suspended appellant for cause. Appellant subsequently appealed to the Civil Service Commission which (after numerous delays occasioned by allegations of conflict of interest and other delaying actions questioning the integrity of the Civil Service Commission) determined that the suspension should be made permanent due to the incompeteney of appellant. It was the fire chief’s conclusion from his observation and the reports of his officers and it was the commission’s conclusion, after hearing, that appellant should not be in the department both for his own safety and the safety of the other firemen.
It took fourteen months to come to this conclusion as a result of the dilatory tactics of appellant. He now contends that the Bureau of Fire of the City of Lancaster did not have and does not have the power to suspend for any reason.
We clearly held in McSorley v. Pennsylvania Turnpike Commission, 390 Pa. 81, 134 A. 2d 201 (1957), that the power to remove an appointee for cause embraces the power to suspend for cause. Here, the lower *371court cited further legal justification for the conclusion that appellant’s rights were properly protected.
Order affirmed.